UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

E.C.C. MOVERS LLC,                                                             DECISION
                                        Plaintiff,                               and
        v.                                                                      ORDER

FAIRPOINT COMMUNICATIONS, INC.,
                                                                             18-CV-769V(F)
                           Defendant.
___________________________________

APPEARANCES:                    ROSCETTI & DeCASTRO, P.C.
                                Attorneys for Plaintiff
                                DAMON A. DeCASTRO, of Counsel
                                730 Main Street
                                Niagara Falls, New York 14391

                                RYAN SMITH & CARBINE, P.C.
                                Attorneys for Defendant
                                ERIC J. MORGAN,
                                MARK F. WERLE, of Counsel
                                98 Merchants Row
                                Rutland, Vermont 05702


                                           JURISDICTION

        This case was referred to the undersigned by Hon. Lawrence J. Vilardo by order

filed August 30, 2018 (Dkt. 6) for all pretrial matters. It is presently before the court on

Defendant’s motion to transfer the case to the Northern District of New York pursuant to

28 U.S.C. § 1404(a) (“§ 1404(a)”).1



1
   Motions for change of venue pursuant to § 1404(a) are non-dispositive. “A motion to dismiss for
improper venue is considered non-dispositive, as opposed to a motion to transfer, which a magistrate judge
has the authority to hear and determine pursuant to a referral under 28 U.S.C. § 636(b)(1)(A).” Daniel v.
Am.Bd. of Emergency Med., 988 F.Supp. 127, 255, n. 157 (W.D.N.Y. 1997) (citing Michelli v. City of Hope,
1994 WL 410964, *6 n. 1 (S.D.N.Y. 1994); O’Brien v. Goldstar Technology, Inc., 812 F.Supp. 383
(W.D.N.Y. 1993); and Russell v. Coughlin, 1992 WL 209289, *1 (S.D.N.Y. 1992)); see also Salgado v. NYS
Dep’t of Corrections and Community Supervision, 2018 WL 1663255, at *2 (W.D.N.Y. Apr. 6, 2018)
(“[m]ajority of recent district court opinions in the Second Circuit conclude that motions for a change of
venue are non-dispositive”) (collecting cases)).
                                              BACKGROUND

          Plaintiff initiated suit by filing, on June 13, 2018, the Complaint in New York

Supreme Court, Niagara County, alleging negligence. Defendant timely removed the

action to this court pursuant to 28 U.S.C. § 1446(b) on July 12, 2018, based on diversity

jurisdiction under 28 U.S.C. § 1332(a). By papers filed November 5, 2018 (Dkt. 15)

Defendant moved for a transfer of venue to the Northern District of New York together

with a Certification In Support Of Motion To Transfer Venue (Dkt. 15-2) (“Defendant’s

motion”). Plaintiff filed its Memorandum of Law in Response to Motion To Transfer

Venue on November 29, 2018 (Dkt. 19-1) (Plaintiff’s Opposition”). On January 3, 2019,

Defendant filed its Reply Memorandum In Further Support Of Motion To Transfer Venue

(Dkt. 26) (“Defendant’s Reply”). On March 27, 2019, Defendant filed its Motion To

Supplement Motion To Transfer Venue (Dkt. 27) (“Defendant’s Motion to Supplement”).

On April 9, 2019, Plaintiff filed Plaintiff’s Further Affirmation In Response To Motion To

Transfer Venue (Dkt. 29) and Reply Affirmation and Memorandum To Defendant’s

Supplemental Motion To Transfer (Dkt. 29-1) (“Plaintiff’s Response”). By Order filed April

18, 2019 (Dkt. 30) Defendant’s Motion to Supplement was granted. Oral argument on

Defendant’s motion was deemed unnecessary.



                                                   FACTS2

          Plaintiff alleges it is a locally owned and operated short-distance moving company

which contracted with a local customer, J.B. Hunt, to provide delivery services for J.B.




2
    Taken from the pleadings and papers filed in this action.
                                                        2
Hunt in the Albany, New York region at a flat fee of $900 per delivery trip. Defendant is a

cable service provider for the area of Columbia County including the Town of Chatham,

New York (“Chatham”) approximately 30 minutes southeast of Albany near (12 miles) the

New York – Massachusetts border. Plaintiff alleges that while two of its employees were

operating its 2017 Harvester box-type delivery truck on July 9, 2017 on a road in

Chatham, Plaintiff’s truck struck one of Defendant’s cables then strung across the

highway at an improper height, i.e., lower than the height required by law for such cables.

As a result of the collision the top of Plaintiff’s truck was sheared off, extensively

damaging the truck, and necessitating repairs requiring an extended period of time to

complete at a cost to Plaintiff of $16,393. Plaintiff further alleges that because the

collision rendered the truck inoperable while undergoing repair Plaintiff was also unable

to provide further delivery services for J.B. Hunt for the period July 9, 2017 to November

6, 2017, resulting in a revenue loss of $108,500 based on the delivery service it would

have otherwise provided under its contract with J.B. Hunt had Plaintiff’s truck been

available for this purpose. Plaintiff further alleges Plaintiff’s loss of Plaintiff’s ability to

perform Plaintiff’s contract with J.B. Hunt resulted in a loss of the contract and annual

revenue of $234,000 following November 6, 2017.

          Defendant states transfer is warranted by the material operative facts having

occurred in the Northern District,3 convenience of six non-party material witnesses

including Defendant’s former service manager, and significant calendar congestion in this

district. Dkt. 15-2 ¶¶ 8-10. In particular, Defendant states these witnesses include those



3
    Columbia County is within the North District of New York. 18 U.S.C. § 112(a).
                                                       3
who observed the accident scene shortly after its occurrence including a local police

officer who filed an accident report and two witnesses, one of whom is a tow-truck

operator who responded to the accident, and who observed the damage to Plaintiff’s

truck. Defendant also represents Defendant’s former manager will testify concerning

Defendant’s compliance with applicable regulations with respect to the height of

Defendant’s cable involved in the incident. Id. ¶ 7.

       Plaintiff states that the key witnesses are Plaintiff’s owner, Plaintiff’s truck driver

and his helper, a passenger at the time of the crash, a representative of J.B. Hunt who

will testify concerning the delivery service contract with Plaintiff and potential future

services to be provided by Plaintiff and the related revenue losses, and two other local

witnesses to establish the extent of damage to Plaintiff’s truck, required repairs and

actual repair costs. Dkt. 29 at 2-3.



                                        DISCUSSION

       Motions to transfer require that (1) the proposed transferee district be one where

the action “might have been brought,” 28 U.S.C. § 1404(c), and (2) the court determines

that considering the convenience of parties and witnesses and interest of justice, transfer

is warranted, WD Encore Software, LLC v. The Software MacKiev Company, 2016 WL

1056628 (W.D.N.Y. Mar. 17, 2016) (internal citations and quotation marks omitted).

Such motions pursuant to § 1404(a) are within the “broad discretion of the court.” Id.

Here, the parties do not dispute that this action could have been brought in the Northern




                                                4
District, particularly in its Albany division,4 given that the Plaintiff’s claim arises out of

either Defendant’s transaction of business, i.e., the conduct of providing cable service in

New York state, specifically Columbia County, as Defendant suggests, Dkt. 15-1 at 4

(referencing N.Y. C.P.L.R. § 302(a)) or, as Plaintiff’s Complaint alleges, based on the

commission of tortious conduct within this state, specifically, negligence, supporting long-

arm jurisdiction under N.Y. C.P.L.R. § 302(a)(2). Venue for this case would also be

satisfied under 28 U.S.C. § 1391(b)(2) as a “substantial part of the events omission giving

rise to [Plaintiff’s] claim,” i.e., the crash involving Plaintiff’s truck and Defendant’s cable,

occurred in that district. Columbia County is within the northern District.

        In determining whether transfer is support by “considerations of convenience and

fairness,” WD Encore Software, LLC, 2018 1056628, at *2 (quoting In re Cuyahoga

Equip. Corp., 980 F.2d 110, 117 (2d Cir. 1992) (citing Steward Organization, Inc. v. Ricoh

Corp., 487 U.S. 22, 29 (1988))), courts considers nine factors including “‘(1) the

convenience of witnesses; (2) the location of the relevant documents and relative ease of

access to sources of proof; (3) the convenience of the parties; (4) the locus of the

operative facts; (5) the availability of process to compel the attendance of unwilling

witnesses; (6) the relative means of the parties; (7) the forum’s familiarity with the

governing law; (8) the weight accorded the plaintiff's choice of forum; and (9) trial

efficiency and the interests of justice.’” WD Encore Software, LLC., 2016 WL 1056628, at

*3 (quoting Pilates, Inc v. Pilates Institute, 891 F.Supp. 175, 183 (S.D.N.Y. 1995) (citing



4
   The court takes judicial notice that the Northern District Court sits in several cities within the District
including Albany which is the closest District courthouse to Columbia County. See Northern District Local
R.Civ.P. (2019) Sec. 3.2, referencing General Order 12, providing that civil cases venued in Columbia
County, New York, inter alia, shall be assigned to a judge sitting in the district’s Albany Division.
                                                       5
Constitution Reinsurance Corp. v. Stonewall Ins. Co., 872 F.Supp. 1247, 1250 (S.D.N.Y.

1995))). No one factor is determinative and other factors may be considered. WD

Encore Software, LLC, 2016 WL 1056628, at *3 (citing Malone v. Commonwealth Edison,

2 F.Supp.2d 545, 547 (S.D.N.Y. 1998). The court therefore addresses each factor as

applied to this case in turn.

       (1)    The location of fact witnesses is a major factor in considering a transfer

pursuant to § 1404(a). WD Encore Software, LLC, 2018 WL 1056628, at *3

(convenience of witnesses evaluation extends to witnesses who are “probable, material”

in Lanham Act case who will testify regarding the validity of plaintiff’s licensing

agreement); Hernandez v. Graebel Van Lines, 761 F.Supp. 983, 988 (E.D.N.Y. 1991)

(rear end vehicular collision witnesses included police officer who investigated crash in

Florida taking measurements and filing accident report, and investigator who

photographed accident scene, both resided in Florida supporting transfer from New York

to Florida based on convenience of witnesses) (citing cases). Here, so far as is known,

the only two witnesses with direct knowledge of the incident are Plaintiff’s employees, the

driver of Plaintiff’s truck and his passenger-helper, who reside in this district. Plaintiff also

indicates Plaintiff’s owner, James Wilson, will need to testify about Plaintiff’s contract with

J.B. Hunt, its cancellation and Plaintiff’s resultant damages. Plaintiff also lists a

representative of J.B. Hunt as a necessary witness to prove Plaintiff’s lost business

because of the extensive damage to Plaintiff’s truck. In addition, a representative of the

shop which actually repaired Plaintiff’s truck, which repairs were made in this district,

would be needed to establish that element of Plaintiff’s damages, assuming Defendant


                                               6
were to contest the issue. Plaintiff also lists two representatives of the truck

manufacturer to establish the costs of repair. Dkt. 29 at 2-3.

       Defendant represents several witnesses residing in Columbia County will be

needed as witnesses including the responding local fire department official, Chief

Rideout, who prepared an accident report, and tow-truck driver, Mr. Speed, who

observed the damage to Plaintiff’s truck. Another witness Defendant intends to call is

officer Van Alstyne who observed the accident scene and transmission lines and created

a diagram for the police report and who also resides in Columbia County, as does Mr.

Andrew McAdoo, Defendant’s former manager, who Defendant represents has

knowledge of the accident’s location and Defendant’s compliance with regulations. Thus,

the most material fact witnesses from Plaintiff’s side are Plaintiff’s two employees who

were involved in the crash, two or three witnesses to establish the nature of damage to

Plaintiff’s truck and related repair costs, and two witnesses to support Plaintiff’s claim for

loss revenue and profits, for a total of seven material fact witnesses. For Defendant,

Defendant’s former manager, Mr. McAdoo, presently a non-party, the responding police

officer Van Alstyne and Fire Chief Rideout are arguably material fact witnesses to assist

in reconstructing the crash based on what they observed after the crash regarding

whether Plaintiff’s version of the event is credible, including whether Defendant’s cable

was at the correct height, and whether Plaintiff’s driver failed to maintain a proper look

out for hazards such as a low hanging cable as Plaintiff alleges. The court finds that Mr.

Speed, the responding tow truck driver, appears to be a witness who could provide

testimony essentially duplicative of that provided by Fire Chief Rideout who prepared a

report and Officer Van Alstyne and thus not material. See Enthone Inc v. Moses Lake
                                               7
Industries, Inc., 2014 WL 12587065, at *6 (N.D.N.Y. Apr. 10, 2014) (considering, with

regard to convenience of witnesses that location of one witness in New York did not

weigh against transferring action to Eastern District of Washington where three other

witnesses were located, rendering the anticipated identical testimony of the New York

witness cumulative); Herbert Limited Partnership v. Electronic Arts Inc., 325 F.Supp.2d

282, 286 (S.D.N.Y. 2004) (“A party seeking to transfer venue ‘may not artificially inflate

the number of witnesses to be inconvenienced absent transfer by listing witnesses whose

testimony is not material.’” (quoting NBA Properties, Inc. v. Salvino, Inc., 2000 WL

323257, at *7 (S.D.N.Y. March 27, 2000))).

       Although Defendant indicates Mr. Speed would testify about “conversations” with

Plaintiff’s employees, Dkt. 15-2 at 3, Defendant does not indicate such “conversations”

included any admissions of conduct by Plaintiff’s driver supportive of Defendant’s

comparative negligence and assumption of risk defenses. The testimony of Defendant’s

other two prospective witnesses, Mr. Brian Molinski, who assisted in “generating the

police accident report,” Dkt. 15-2 at 3, and Ms. Rebecca Milne, who acted as a records

custodian, id., appear to be foundational in nature and thus do not, in the court’s view,

qualify as material fact witnesses in this case as such testimony is typically rendered

unnecessary by virtue of Fed.R.Evid. 902 (allowing as evidence self-authentication of

public documents) or by stipulation. Thus, for purposes of assessing transfer, measured

by whether the parties’ prospective witnesses are material fact witnesses, the court finds

the number of Plaintiff’s witnesses which qualify under this rubric are seven (7);

Defendants’ number is three (3). Even if one were to allow for Mr. Speed as a potential

material witness and assuming Plaintiff would not require a repair shop witness, the
                                              8
relative count becomes six (6) for Plaintiff; and four (4) for Defendant, a result which still,

on balance, supports Plaintiff’s opposition, based on convenience of witness, to transfer.

Accordingly, the first factor supports a denial of transfer.

       (2)     As regards the availability of documents, while Plaintiff’s cost of repair

records and evidence with respect to Plaintiff’s contract with J.B. Hunt are located here,

their use will be readily available in either location through electronic means regardless of

in which courthouse trial takes place particularly given that such records are typically

stipulated for use as evidence at trial absent an issue of their authenticity which does not

appear to be a likely issue in this case. The same is true as regards Defendant’s

documents consisting of the accident reports. As to ease of access to sources of proof,

such as the potential for expert analysis of the location of the accident, this factor

obviously favors the Northern District on the threshold issue of liability on this issue,

including Plaintiff’s potential comparative negligence and assumption of risk as asserted

by Defendant’s affirmative defenses. See Answer, Dkt. 3, at 4, 5. However, as to the

issue of Plaintiff’s lost profits, a significant issue in this case, the locus of proof clearly lies

in this district. Accordingly, this factor is neutral as to transfer.

       (3)     As to convenience of parties, Plaintiff does not conclusively demonstrate

that any absence from Plaintiff’s business by Plaintiff’s principal manager for trial in

Albany would have a severe disruptive effect on Plaintiff’s business should trial be

venued other than in this district. Plaintiff’s assertion of potential “financial ruin” in the

event of a trial in Albany (Dkt. 19-1 at 7) and that Plaintiff as a small business can ill-

afford travel to and from Albany (Dkt. 29 ¶ 15) are not supported by an affidavit by

Plaintiff and assertions by counsel in legal memoranda are not evidence. See Clayborne
                                                 9
v. OCE Business Services, 381 Fed.Appx. 32, 34 (2d Cir. June 18, 2010) (neither

conclusory allegations nor legal arguments asserted in legal memoranda constitute

evidence). Defendant represents that its former manager would be a material witness

and so his presence at trial in this district will not hamper Defendant’s business

operations. Thus, this factor is also a neutral one regarding transfer in this case.

       (4)    As to the locus of operative facts, a significant factor, see Vorobey v.

Cleveland Brothers Equipment Co., Inc., 2018 WL 1640571, at *1 (citing Ward v. Stewart,

133 F.Supp.3d 455, 460 (N.D.N.Y. 2015)) (accident occurred in Pennsylvania with no

connection to Western District of New York other than plaintiff’s residence), here the

primary fact of the collision between Plaintiff’s truck and Defendant’s cable (Defendant

admits Defendant used cables traversing Pond Hill Road, the highway on which Plaintiff’s

truck was being operated for Plaintiff’s business purposes when it struck Defendant’s

cable, Dkt. 3 ¶ 7), occurred in Columbia County in the Northern District. Thus, this factor

favors transfer.

       (5)    Regarding the availability of process for unwilling witnesses, Defendant

contends that it has been advised that “most,” Dkt. 15-1 at 8, of its proffered witnesses

will not voluntarily testify in Buffalo and that, unlike the Northern District’s Albany Division,

this district is unable to enforce its subpoena for such witnesses as they reside more than

100 miles from this district’s eastern boundary. In support of transfer based on this

factor, Defendant states “in the event that any of these [Defendant’s] witnesses are

unwilling to testify, Northern District would have the power to issue a subpoena

compelling their attendance [at trial] whereas a district court in the Western District would

not.” Dkt. 15-1 at 7 (citing Fed.R.Civ.P. 45(c)(1)) (“Rule 45(c)__”). Defendant’s
                                               10
contention, as stated implies this court cannot issue and enforce its subpoenas for trial

testimony by Defendant’s non-party witnesses should they remain uncooperative. This

assertion, however, is based on an incorrect understanding of Rule 45(c), one based on

Defendant’s apparent failure to quote fully the text of Rule 45(c)(1)(B)(ii) under which a

subpoena issued by the court where the action is pending against a non-party witness

who resides within the state may be enforced by the issuing court where “the person

(non-party witness] . . . (ii) is commanded to attend a trial and would not incur substantial

expense.” Fed.R.Civ.P. 45(c)(1)(B)(ii). As the Advisory Committee Notes to the 2013

Amendments to Rule 45(c) adopting this language explains

       Under Rule 45(c)(1)(B)(ii), nonparty witnesses can be required to travel
       more than 100 miles within the state where they reside, are employed, or
       regularly transact business in person only if they would not, as a result,
       incur “substantial expenses.” When travel over 100 miles could impose
       substantial expense on the witness, the party that served the subpoena
       may pay that expense and the court can condition enforcement of the
       subpoena on such payment.


Rule 45, after its 2013 amendments, also clarifies that a subpoena issued pursuant to its

authority “may be served at any place within the United States.” Fed.R.Civ.P. 45(b)(2).

       Thus, if transfer were denied and Defendant was, as a result, required to compel

the appearance of the non-party witnesses it has designated as important to its defense

at a trial on the issues of Defendant’s liability and Plaintiff’s alleged damages in this

district as Defendant asserts, Dkt. 15-1 at 8, (“most of the nonparty witnesses have

advised that they will not voluntarily appear in this District for trial”) (underlining added),

as fact witnesses, Defendant could subpoena such witnesses to testify at trial in this court

through a subpoena issued by this court upon prepayment of any “substantial expenses”

                                               11
that may be incurred by such witnesses in connection with their compliance with

Defendant’s Rule 45 subpoena, assuming they would, as Defendant has represented,

insist on such prepayment. See Bennett v. Sterling Planet, Inc., 2010 WL 11566003, at

**8-9 (N.D.N.Y. Mar. 22, 2010) (finding convenience of witnesses weighed against

transferring venue where defendant willingly offered to reimburse two non-party

witnesses for travel expenses to compel their testimony a Rule 45 subpoena if motion to

transfer venue was denied). It is also not the case, as Defendant contends, that if trial

takes place in this district “the jury would not have the benefit of live testimony to

determine and evaluate the credibility of the [Defendant’s] material witnesses.” It is

correct as Defendant points out that payment of such witness expenses by Defendant

would be obviated if trial occurred in the Albany District Court Division, because that court

could enforce its subpoena without such payment, but given that Plaintiff’s material fact

witnesses exceed the number of Defendant’s, transfer to the Northern District simply

results in shifting that cost (at least in regard to the witnesses denominated by Plaintiff

who are not Plaintiff’s employees) to Plaintiff as, should transfer be ordered, a Rule 45(c)

subpoena would in that case have to issue from the Northern District’s Albany Division to

Plaintiff’s witnesses who reside in this district more than 100 miles from the Northern

District’s Albany courthouse. Thus, this factor, contrary to Defendant’s contention,

correctly understood, points away from transfer. Moreover, although Defendant has

asserted that the witnesses who reside in the Northern District would not volunteer to

testify in Buffalo, Defendant’s failure to provide affidavits from such witnesses to this

effect renders this factor at best neutral. See WD Encore Software, LLC, 2018 WL

1056628, at *4 (failure to provide affidavits from asserted non-cooperative witnesses
                                              12
renders this factor neutral (citing Neil Bros. Ltd. v. World Wide Lines, Inc., 425 F.Supp.2d

325, 333 (E.D.N.Y. 2006)).

       (6)    In this case, the relative means of the parties factor strongly favors Plaintiff.

Based on the submissions, it appears Plaintiff is a small business comprised of “two

owners and one employee.” Dkt. 29-1 at 3. Defendant’s website indicates Defendant’s

parent company is a large, inter-state cable operator which employs 3,600 employees.

Dkt. 29-1 at 3. The disproportional financial capacities of the parties favor the smaller

party, here Plaintiff. Cf. WD Encore Software, LLC, 2016 WL 1056628, at *4 (where

party opposing transfer was 50 times larger than requesting party, this factor weighs in

favor of transfer). Significantly, Defendant does not contest Plaintiff’s representation with

regard to Defendant’s greater economic capacity, as Plaintiff argues, to engage in this

litigation, rather, Defendant asserts that given the size of Plaintiff’s lost revenue damage

claim Plaintiff has “sufficient means resources” to litigate this case (Dkt. 15-1 at 9). While

that may be true, it ignores that Defendant’s resources are nevertheless substantially

greater than Plaintiff’s, a fact which Defendant appears to concede. Accordingly,

contrary to Defendant’s assertion regarding the large economic significance of Plaintiff’s

damage claim as indicative of Plaintiff’s ability to litigate this case in the Northern District,

this factor is not “neutral” as Defendant asserts, Dkt. 15-1 at 9; rather, it in fact disfavors

transfer.

       (7)    As to the forum’s familiarity with governing law, the parties do not dispute

both this district and the Northern District are equally capable of discerning and applying

New York law as applicable to the key issues, both Defendant’s liability based on

Defendant’s alleged negligence with respect to allowing its cable to hang dangerously
                                               13
low, and the actionable extent of Plaintiff’s damages presented by this case. This factor

is thus also neutral.

       (8)    Regarding the eighth factor – the weight accorded the plaintiff’s choice of

forum – where the case has no “material relationship or significant connection to the

plaintiff’s chose forum” the plaintiff’s choice is not given the same degree of consideration

in evaluating a transfer request to which it would otherwise be entitled. Hernandez, 761

F.Supp. at 990 (citing caselaw). Where, however, the relevant factors are equally

balanced, plaintiff’s choice “should not be disturbed.” Id. (citing cases). Here, Plaintiff’s

delivery business which Plaintiff alleges suffered significant economic damage as a result

of Defendant’s negligence is located in this district and all of the Plaintiff’s witnesses

relevant to Plaintiff’s damage claim are located here. Thus, it cannot be found that there

is an absence of any significant nexus to this district such that Plaintiff’s choice may be

disregarded. Therefore, this factor opposes transfer.

       (9)    As to the trial efficiency and the interests of justice factor, it is correct, as

Defendant submits, that this court is greatly congested given that the median time from

commencement of suit to trial in this district is 62.2 months versus 43.7 months for the

Northern District. Dkt. 15-1 at 11 citing

http://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2018.pdf

(last visited at September 20, 2018). Although Plaintiff did not commence this action in

this court, Plaintiff chose to file this action in Supreme Court, Niagara County where it

was amenable to removal and thus the likelihood of incurring delay in this court

compared to that which may occur in the Northern District. Accordingly, as transfer to the


                                               14
less congested (statistically speaking) Northern District may facilitate an earlier

disposition of this case, this factor favors transfer.

       Of the nine factors to be considered, the court finds four (Nos. 1, 5, 6, 8) disfavor

transfer, three (Nos. 2, 3, 7) are neutral, and the remainder (Nos. 4 and 9) favor transfer.

Accordingly, as the plurality of the relevant factors, with the factors of convenience of

witnesses, Plaintiff’s capacity to litigate, and Plaintiff’s choice of form the most weighty,

disfavor transfer, Defendants’ motion should be DENIED.



                                        CONCLUSION


       Based on the foregoing, Defendant’s motion (Dkt. 15) is DENIED; the court’s

Order, Dkt. 21, granting a stay of mediation pending Defendant’s motion is hereby

VACATED. The parties are hereby directed to file, within ten days, a proposed Case

Management Order in accordance with Fed.R.Civ.P. 16(b) and 26(f) to schedule further

proceedings in this matter.

SO ORDERED.
                                                 /s/ Leslie G. Foschio
                                            ________________________________
                                                     LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE

Dated: May 1, 2019
       Buffalo, New York




                                               15
